am the Tianiteh 5mm; Qtuurt of erheral Qtlaimg
(Filed liocegbiislg, 2014)   D
DEC 1 8 2014

U.S. COURT OF

IEEDERAL CLAIMS
Alleged breach of 1 umary duties;

*
* Bureau of Prisons; inmate trust fund
* account; Inmate Financial

* Responsibility Program, 28 C.F.R.

* § 545.11(d); payment of court—

* ordered fine; coercion or duress;

7?

‘k

9:

9:

9:

*********~k~k‘k*****~k*‘k**

ROBERT LOUIS SALTER, JR.,
Plaintiff,
V.
unlawful or improper conduct

standard; summary judgment for
the government, RCFC 56.

THE UNITED STATES,

Defendant.

*********************

Robert Louis Salter, Little Rock, Arkansas, pro se.

Lauren S. Moore, Commercial Litigation Branch, Civil Division, Department
of Justice, with whom were Stuart F. Delery, Assistant Attorney General, Jeanne E.
Davidson, Director, and Deborah A. Bynum, Assistant Director, all of Washington,
DC, for defendant. Marti J.P. Kerrigan, Assistant General Counsel, Federal

Bureau of Prisons, of counsel.

MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.

This is an action seeking money damages for alleged breaches of fiduciary
duties. Plaintiff Robert Louis Salter, Jr., proceeding pro se, argues that the
government violated its duty as trustee of his funds held in an inmate trust fund
account by coercing his agreement to allow the government to withdraw funds from
that account to pay court-ordered fines. Additionally, plaintiff asserts that the
government officials who obtained his consent had an improper financial interest in
this result, as their compensation was allegedly based in part upon it. Finally,
plaintiff alleges that the Bureau of Prisons (BOP), in administering this program,
improperly usurped judicial authority by setting the rate and timing of his
payments.

The government has moved for summary judgment on all three grounds for
relief asserted by Mr. Salter, under Rule 56 0f the Rules of the United States Court
of Federal Claims (RCFC). Defendant argues that no evidence supports plaintiffs
claim that the prison officials who obtained his consent were compensated based on
prisoners’ rates of consent; that plaintiff has failed to show conduct that would
amount to coercion or duress; and that plaintiff has failed to identify conduct on the
part of the BOP which amounts to the improper imposition or modification of court-
ordered fines. For the reasons stated below, the government’s motion for summary
judgment is GRANTED.

I. BACKGROUND

On July 26, 2004, plaintiff, Robert Louis Salter, was convicted of unlawful
possession of a machine gun and failing to appear in court. Def.’s Mot. Summ. J.,
App. (Def’s App.) at 1—3. Mister Salter was sentenced to 151 months of
imprisonment and a $50,000 fine. Id. On August 5, 2004, plaintiff entered the
custody of the BOP. Id. at 2. At some point after his incarceration began, an
inmate trust fund account was opened for his benefit.1 Earnings from Mr. Salter’s
prison employment, as well as gifts from his mother, were deposited into this
account. Compl., App. (Pl.’s App.) G, I. On February 22, 2005, Mr. Salter agreed to
participate in the Inmate Financial Responsibility Program (IFRP). Def.’s App. at
7. The IFRP is a program under which federal prisoners agree to make payments
towards their court ordered fines, or other financial obligations, out of their inmate
trust fund accounts. See 28 C.F.R. § 545.11.

With the exception of a brief period in June 2005, when he refused to sign a
new waiver, Mr. Salter continued to consent to participate in the IFRP from 2005
until 2011. Def.’s App. at 7, 9—14. His participation in the program terminated in
December of 2011 when the remainder of his fine was paid in one large lump sum.
Id. at 7, 15. Consent is required for an inmate to participate in the IFRP  but if
consent is withheld, or if an inmate refuses to comply with the program after he has
agreed to participate, various consequences may result. 28 C.F.R. § 545.11(d)(1)—
(9), (11).2 These consequences are as follows:

(1) Where applicable, the Parole Commission will be notified of the
inmate's failure to participate;

_ —_—— —:$

.._—=..,_——_— _

1 Though it isiclear from the record that such an account was opened, see Compl.,
App. I at 1—2, the record fails to show when this account was opened.

 

 

2 The parties disagree vehemently about the proper label for these consequences.
Plaintiff maintains that these consequences are “punitive penalties,” Compl. at 2,
while defendant describes these consequences as the denial of “certain benefits” and
not the imposition of “inmate discipline,” Def.’s Mot. for Summ. J. (Def.’s Mot.) at 9.
The label applied is irrelevant to the disposition of the government’s motion.

-2-

penalty” that was illegal and to secure the release of his goods. Robertson, 132 U.S.
at 23—24.

The one opinion plaintiff relied upon which concerned duress imposed by a
trustee, Ingram v. Lewis, 37 F.2d 259 (10th Cir. 1930), to be sure, quoted the
passage he highlighted from Radich. See Ingram, 37 F.2d at 264 (quoting Radich,
95 U.S. at 213). The Ingram case involved allegations that unscrupulous trustees
threatened to withhold from the beneficiary his income from a trust, which was all
he had to live upon, unless he signed a release transferring the bulk of the trust’s
assets to them. Id. at 262. The Tenth Circuit found these allegations sufficient to
entitle the beneficiary to a trial on his request for an accounting, id. at 264,
explaining that it would be “legal duress for a trustee to refuse to turn over property
to his beneficiary rightfully entitled thereto, except upon condition of signing a
release,” id. at 263.

Plaintiffs theory, it seems, is that the BOP’s threatened imposition of
commissary spending limits, or restrictions on work or furlough opportunities, are
akin to a private trustee withholding property from a beneficiary in financial
straits. Where plaintiff s theory goes awry is his supposition that the duties and
standards of behavior applied to government trustees must be identical to those
governing private sector trustees under the common law. For this, Mr. Salter
quotes the opinion of a district court that “[i]t is well established that conduct of the
Government as trustee is measured by the same standards applicable to private
trustees.” Manchester Band of Porno Indians, Inc. v. United States, 363 F. Supp.
1238, 1245 (NB. Cal. 1973); see Pl.’s Opp’n at 6.

But this district court opinion suffers from two problems. First, the quoted
proposition relies upon a passage from a Supreme Court opinion Which suggests no
such thing. See United States 1). Mason, 412 U.S. 391, 398 (1973). Second, the
Supreme Court has more recently made it quite plain that its “limited” past use of a
private trustee analogy “does not mean the Government resembles a private trustee
in every respect.” United States v. Jicarilla Apache Nation, 131 S. Ct. 2313, 2323
(2011). Rather, because of “the unique position of the Government as sovereign,” a
trust administered by it “is defined and governed by statutes rather than the
common law.” Id.; see also Shoshone Indian Tribe 1). United States, 672 F.3d 1021,
1039~40 (Fed. Cir. 2012). Questions of federal fiduciary duties usually arise in the
context of tribal trusts, organized under a “sovereign function” and “often
structured” by the government “to pursue its own policy goals.” Jicarilla Apache,
131 S. Ct. at 2323—24. Thus, the “fiduciary role” that is undertaken might be one
“not as a common-law trustee but as the governing authority enforcing statutory
law.” Id. at 2324.

These same considerations apply in Mr. Salter’s case. The basis for the
relationship between plaintiff and the BOP is the sovereign function of
incarcerating an inmate, the government’s enforcement of federal criminal statutes.

-11-

Unlike a private trustee, who voluntarily agrees to administer a trust and assumes
the fiduciary responsibilities imposed by the common law, the BOP administers
inmate trust fund accounts as a practical accommodation to parties with whom it
deals not by choice. While it would almost certainly be coercive for a private trustee
to prevent a beneficiary from spending money from any source, or to interfere with
a beneficiary’s ability to secure employment, the loss of such liberties is the point of
imprisonment. If private trustees were to treat a beneficiary as if he were an
inmate, this would undoubtedly be coercive, but that is the starting point of
plaintiffs relationship with the BOP. The standard for determining whether
participation in the IFRP is the product of coercion or duress must take into account
the coercion that is inherent in the nature of incarceration, to be faithful to the
statutory framework under which the fiduciary role has been assumed.

Accordingly, merely preventing an inmate from using his own property while
incarcerated unless he participates in the IFRP is not necessarily coercive, although
this would violate the standards applicable to a private trustee, see Ingram, 37 F.2d
at 263. The Court is persuaded that the BOP’s actions should be scrutinized under
the standards for determining duress adopted by the Court of Claims and the
Federal Circuit  conduct must be “unlawful” or otherwise “wrongful” to render an
agreement involuntary. See Sys. Tech, 699 F.2d at 1387—88; Collins, 209 Ct. Cl. at
421—22; La Crosse Garment, 193 Ct. Cl. at 177. Plaintiff has not identified any
authority supporting the notion that the threatened consequences of non-
participation in the IFRP, 28 C.F.R. § 545.11(d)(1)—(9), (11), are illegal or wrongful.

And to the contrary, the Supreme Court has held that a prison program,
which threatened nearly-identical consequences if incarcerated sex offenders
refused to confess to their past sexual offenses, did not constitute coerced or
compelled self-incrimination in violation of the Fifth Amendment. See McKune v.
Lile, 536 US. 24, 30—31, 39—43, 48 (2002) (plurality opinion); id. at 48—51
(O’Connor, J ., concurring in judgment). Refusal resulted in the automatic curtailing
of “visitation rights, earnings, work opportunities, ability to send money to family,
canteen expenditures . . . and other privileges,” id. at 31, but the plurality found
these to be merely “certain perquisites that make [an inmate’s] life in prison more
tolerable,” id. at 42, and the concurring justice found the resulting “changes in
living conditions” to be “minor,” id. at 51. The plurality noted “the axiom that, by
virtue of their convictions, inmates must expect significant restrictions, inherent in
prison life, on rights and privileges free citizens take for granted,” id. at 40, and
found that “[a]n essential tool of prison administration . . . is the authority to offer
inmates various incentives to behave,” id. at 39. If the Supreme Court does not
believe that these threatened consequences amount to compulsion when self-
incrimination is the goal, the Court cannot see how they can be considered coercive
in this case.

As was discussed earlier, the IFRP has been repeatedly upheld as serving the
valid penological objective of rehabilitating inmates. See Lemoine, 546 F.3d at 1049;

-12-

Johnpoll, 898 F.2d 851; James, 866 F.2d at 630. Plaintiff has provided no reason
for doubting this. If an inmate does not generally enjoy rights to particular work
opportunities or to unlimited commissary purchases, he cannot loosen these
restrictions on his liberty by opening a trust fund account and invoking common law
fiduciary duties. As a matter of law, plaintiffs participation in the IFRP was not

coerced, and the government’s motion for summary judgment is accordingly
GRANTED.

III. CONCLUSION

For the reasons stated above, the government’s motion for summary
judgment is GRANTED. The Clerk is directed to enter judgment accordingly.

IT IS SO ORDERED.

 

-13-

(2) The inmate will not receive any furlough (other than possibly an
emergency or medical furlough);

(3) The inmate will not receive performance pay above the
maintenance pay level, or bonus pay, or vacation pay;

(4) The inmate will not be assigned to any work detail outside the
secure perimeter of the facility;

(5) The inmate will not be placed in UNICOR. Any inmate assigned to
UNICOR who fails to make adequate progress on his/her financial plan
will be removed from UNICOR, and once removed, may not be placed
on a UNICOR waiting list for six months. Any exceptions to this
require approval of the Warden;[3]

(6) The inmate shall be subject to a monthly commissary spending
limitation more stringent than the monthly commissary spending
limitation set for all inmates. This more stringent commissary
spending limitation for IFRP refusees shall be at least $25 per month,
excluding purchases of stamps, telephone credits, and, if the inmate is
a common fare participant, Kosher/Halal certified shelf-stable entrees
to the extent that such purchases are allowable under pertinent
Bureau regulations;

(7) The inmate will be quartered in the lowest housing status
(dormitory, double bunking, etc.);

(8) The inmate will not be placed in a community-based program;

(9) The inmate will not receive a release gratuity unless approved by
the Warden;

 The inmate will not receive an incentive for participation in
residential drug treatment programs.

28 C.F.R. § 545.11(d)(1)‘(9), (11) (2013).4

On May 25, 2010, Mr. Salter filed a complaint in this court. Compl. Plaintiff
alleges that because he was threatened with the imposition of the above-cited
consequences, his consent to participate in the IFRP was obtained under duress, in
violation of the government’s fiduciary duty as trustee of his inmate trust fund
account. Id. at 1—2. He contends that the BOP officials who obtained his consent
had an improper motive for doing so, as their compensation was allegedly based on
the rate of inmate participation in the program  creating a conﬂict of interest

I" — m‘ — . |_'—=-u' '

3 Positions with UNICOR, also known as Federal Prison Industries, Inc., see 28

C.F.R. § 345.11, provide inmates With job training opportunities, see Core Concepts
ofFla., Inc. U. United States, 327 F.3d 1331, 1333 (Fed. Cir. 2003), and are thus
apparently sought after by prisoners.

4 Sub-paragraph ten is reserved for future use. See 28 C.F.R. § 545.11(d)(10).~.:



contrary to the government’s fiduciary duties. Id. at 2—3. Finally, plaintiff claims
that by adjusting the rate, and timing, of his payments under the IFRP, the BOP
officials running the program have assumed power that can only be exercised by an
Article III judge. Id. at 3.

For its part, the government argues that plaintiff has failed to substantiate
his claims, and that his allegations do not entitle plaintiff to recover as a matter of
law. The government argues that plaintiff lacks standing to challenge the IFRP
because, in order to have such standing, he would need to have refused to
participate in the program and been subject to the consequences listed above. Def.’s
Mot. Summ. J. (Def.’s Mot.) at 9—10. Concerning the merits of Mr. Salter’s claims,
defendant first argues that no fiduciary duties were violated by the BOP when it
conditioned plaintiffs eligibility for certain benefits upon his agreement to
participate in the IFRP. Def.’s Mot. at 10—12; Def.’s Supp’l Br. at 1—4. Second, the
government argues that Mr. Salter has been unable to offer any evidence
supporting his claim that the prison officials who obtained his consent to participate
in the IFRP were compensated based on their success in these efforts. Def.’s Resp.
to Pl.’s Supp’l Br. in Opp’n to Def.’s Mot. for Summ. J. at 2—3. Third, defendant
argues that the modifications to the timing, and amount, of Mr. Salter’s repayment
were lawful and did not involve BOP setting the amount of a criminal fine. Def.’s
Mot. at 12—13. The government’s motion has been fully briefed and oral argument

has been heard.

II. DISCUSSION

A. Applicable Legal Standard

Summary judgment is appropriate only if, based on materials in the record, a
“movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” RCFC 56(a), (c); see Celotex
Corp. v. Catrett, 477 US. 317, 322—23 (1986); Anderson 0. Liberty Lobby, Inc., 477
US. 242, 247—48 (1986); Sweats Fashions, Inc. v. Pannill Knitting Co., 833 F.2d
1560, 1562—63 (Fed. Cir. 1987); Tecom, Inc. v. United States, 66 Fed. Cl. 736, 743
(2005). Material facts are those “that might affect the outcome of the suit under the
governing law.” Liberty Lobby, 477 US. at 248. A dispute over facts is genuine “if
the evidence is such that a reasonable [factfinder] could return a verdict for the

nonmoving party.” Id.
B. Analysis

The Court begins its analysis, as it must, see Steel Co. v. Citizens for a
BetterEnv’t, 523 US. 83, 94—102 (1998), with the government’s jurisdictionally-
based argument for judgment  that Mr. Salter lacks standing to object to the
threatened consequences because he has not actually suffered them. Defendant
relies on a district court opinion stating that a prisoner must refuse participation in

 4 

the IFRP and suffer the consequences before he can challenge the legality of those
consequences. Def.’s Mot. at 9 (citing Shaw 1). Daniels, No. 10-cv-00234, 2010 WL
4628905, at *3 n4 (D. Colo. Nov. 8, 2010)). On this basis, defendant claims that
because Mr. Salter has voluntarily participated in the IFRP since 2005, he therefore
lacks standing to challenge the program. Id. at 10. In response, Mr. Salter points
out that his challenge is not to the IFRP itself; rather, his claim is that by
threatening to impose the consequences for non-compliance, the BOP has coerced
him into agreeing to release his funds, thus breaching its fiduciary duties. Pl.’s
Resp. to Def.’s Mot. Summ. J. (Pl.’s Opp’n) at 4. Moreover, he also notes that he did
in fact refuse to participate in the program, and was thus exposed to the
consequences for nonparticipation, id., a fact which was noted by the government in
its motion for summary judgment, Def.’s Mot. at 3 (citing Def.’s App. at 7).
Plaintiffs view of the matter is the correct one  he is not challenging the BOP’s
authority to impose the threatened consequences, but rather their use to induce
agreement to participate in the IFRP. It appears beyond question that Mr. Salter
has standing to challenge alleged violations of the fiduciary duties owed him by the
government trustees of his funds.

Before addressing plaintiffs claim concerning the consequences of a refusal to
participate in the IFRP, the Court will consider the government’s arguments for
judgment on his other two claims, which are simpler matters. In his complaint, Mr.
Salter alleged that BOP employees’ salaries and employment evaluations were
“based, in part, upon the level of prisoner participation in the I.F.R.P.” Compl. at 2.
This allegation rested on a Sixth Circuit opinion which reported that at injunctive
relief hearings “evidence was adduced to establish that prison employees were
informed that their employment evaluations and determinations regarding salary
increases would be based in part on the level of participation in the inmate financial
responsibility program in that particular correction facility.” Washington 1). Reno,
35 F.3d 1093, 1096 (6th Cir. 1994).5

In arguing for summary judgment, the government relied on the declaration
of Allia J. Lewis, who had been employed by the BOP since mid-1994 and was its
Senior Correctional Programs Specialist since April 2011. See Def.’s Reply to Pl.’s
Resp. to Def.’s Mot. Summ. J. at 2; Def.’s App. at 4, 7 (Lewis Decl. 1W 1, 7).
According to Ms. Lewis, “BOP employees do not financially benefit from the level of
inmate participation in the IFRP.” Def.’s App. at 7 (Lewis Decl. 1i 7).6 Plaintiff

'”—_ _ _——— — —=._——

5 Those particular facts were irrelevant to the issues before the Sixth Circuit, which
concerned the constitutionality of a policy regarding the telephone calls of inmates
and whether money in a trust fund resulting from commissary sales could be spent
to implement that policy. See Washington, 35 F.3d at 1099—103.

 

6 Plaintiff has moved to strike the Lewis declaration, arguing that she failed to
explain her responsibilities with the BOP during the time period in which the
alleged breaches of fiduciary duties occurred. Pl.’s Mot. to Strike at 2. But Ms.

-5-

countered that a district court opinion dealing with how BOP officials are evaluated
for purposes of promotion and compensation noted a job element entitled
“Implements Operations or Programs,” which he presumes must include the IFRP.
Pl.’s Comments, ECF No. 38, at 2—3 (citing Richetts v. Ashcroft, No. 00 civ. 1557,
2003 US. Dist. LEXIS 3878, at *5 n.2 (S.D.N.Y. Mar. 17, 2003)). After Mr. Salter
was allowed discovery on this topic, see Order (Dec. 3, 2012); Order (May 1, 2013),
he argued that the “Implements Operations and Programs” job element, which in
2006 was replaced with the element “Performs Professional Duties,” is the vehicle
by which BOP employees had their compensation tied to IFRP participation rates,
consistent with the Washington 0. Reno dicta. Pl.’s Supp’l Br. at 2—4.

The government is correct that plaintiff has failed to offer any actual
evidence in support of this claim. “[M]ere assertions” are not enough to create a
genuine issue of material fact which will prevent the granting of summary
judgment. Sweats Fashions, 833 F.2d at 1562—63 (quoting Pure Gold, Inc., v.
Syntex (USA), Inc., 739 F.2d 624, 626—27 (Fed. Cir. 1984)). Nor can a trial court
take judicial notice of, or even be persuaded by, facts found in another proceeding
based on a different record. See Allison v. United States, 80 Fed. Cl. 568, 596
(2008); [MS.B.] by Bast v. Sec’y of Health & Human Servs., 117 Fed. Cl. 104, 124
(2014). Even if the referenced statement in Washington 0. Reno  which predated
Mr. Salter’s controversy by more than a decade  were more than mere dicta, it
would not be sufficient to produce a dispute over a genuine issue of material fact.
See RCFC 56(c) (discussing the types of evidence that can prove or disprove the
existence of a disputed genuine issue of material fact). Moreover, the personnel
evaluations of the relevant employees, which were reviewed by the Court in camera,
lend no support to Mr. Salter’s claim that the employees at issue were evaluated
based on their ability to secure prisoner’s consent to participate in the IFRP. See
Order (Aug. 8, 2013), ECF No. 48. In sum, plaintiff has offered no evidence to
support his claim that BOP officials are compensated or evaluated based on IFRP
participation rates, and summary judgment on this issue in favor of the government

is thus warranted.7

 

Lewis has properly alleged that her statements were “based on [her] own personal
knowledge and on information made available to [her] in the performance of [her]
official duties,” and these duties included “coordinating and monitoring the [IFRP].”
Def.’s App. at 4—5 (Lewis Decl. 1] 1). The government further explained that her
duties from 2004 to 2011 involved the IFRP. Def.’s Resp. to Pl.’s Mot. to Strike at
1—2. The motion to strike is thus DENIED.

7 Plaintiff also relies on an affidavit from a fellow inmate, William Julian, stating
that a BOP official referenced a memorandum indicating what Mr. Julian’s monthly
IFRP payment should be. P1.’s Opp’n at 10 (citing Pl. App. J). But even read in the
light most favorable to Mr. Salter, see Nat’l Am. Ins. Co. v. United States, 498 F.3d

-6-

Moving on, the government refutes plaintiffs claim that BOP officials
improperly usurped a judicial function by setting the timing and amount of his fine
payments. Defendant argues that when the sentencing court imposes a fine, which
is due immediately and in full, the BOP has not usurped a judicial function when it
adjusts payment schedules. Def.’s Mot. at 12—13 (citing United States v. Sawyer,
521 ~F.3d 792, 796—97 (7th Cir. 2008)). Plaintiff fails to address this argument in his
response to the government’s motion for summary judgment. See Pl.’s Opp’n at 2—
11. Judgment in favor of the government on this issue could be entered on this
basis alone. But the Court further notes that Mr. Salter’s claim that the BOP
improperly adjusted the timing or amount of the payments specified in his
judgment is based on a misreading of the sentencing order. The district court order
which imposed the fine states that “if not paid immediately, any unpaid financial
penalty imposed shall be paid during the period of incarceration at a rate of not less
than $25 quarterly, or 10% of defendant’s quarterly earnings, whichever is greater.”
Pl.’s App. H at 2 (emphasis added). The sentencing court thus made the fine
payable immediately, and therefore, the BOP’s decisions were in accord with the
district court’s order and therefore proper. See Sawyer, 521 F.3d at 796.8 Thus,
summary judgment on this issue in favor of the government is warranted.

The Court now returns to the question of whether the threatened
consequences of an inmate’s refusal to participate in the IFRP constitute a breach of
the government’s fiduciary duties as trustee of an inmate’s trust fund account,
under 31 U.S.C. § 1321(a)(21). This issue is purely a question of law. Of the eleven
consequences, three in particular applied to plaintiffs circumstances  a loss of
furlough opportunities, a loss of performance or bonus pay, and a more stringent
limitation on monthly commissary spending. See 28 C.F.R. § 545.11(d)(2)—(3), (6).9
Plaintiff argues that such potential consequences were used to improperly coerce his
participation in the IFRP  with the result that his earnings and gifts from his
mother were diverted to pay his court—ordered fine, rather than to be used for his
benefit, such as for commissary purchases. See Pl.’s Opp’n at 7—8; Compl. at 1—2, 6—
10.

Plaintiff s legal theory begins with the reasonable proposition that the
creation of a trust account to hold the funds of an inmate, which is statutorily

1301, 1303 (Fed. Cir. 2007), this statement has nothing to do with the evaluation or
compensation of BOP officials.

8 The Court also notes that it is not clear that this allegation amounts to a claim
that a fiduciary duty has been breached, since the allegation does not directly
concern the administration of his trust fund account.

9 These were identified by Mr. Salter during the oral argument held by telephone
on October 25, 2012.

recognized, see 31 U.S.C. § 1321(a)(21), and pursuant to regulation, see Pl.’s App. A,
Department of Justice Circular No. 2244, imposes fiduciary responsibilities on the
BOP. Although the government in this matter took a litigation position to the
contrary, see Def.’s Mot. to Dismiss at 1—5, Mr. Salter included with his complaint a
copy of a May 22, 1995 Department of Justice Office of Legal Counsel (OLC)
memorandum which acknowledged these fiduciary obligations. See Pl.’s App. B at
8.10 This OLC memorandum noted that an earlier opinion of that office stated “[a]
withdrawal of [Prisoners Trust Fund moneys] without the inmate’s consent . . .
would seem to constitute a breach of the terms of the trust.” Id. at 9.11

Plaintiff next invokes the rule that a beneficiary’s agreement to release trust
funds for a purpose other than his benefit must be voluntary, not coerced or the
product of duress. Compl. at 9—11 (citing, inter alia, 76 Am. Jur. 2d Trusts § 338).
He then concludes, citing cases involving alleged breaches of trust duties and other
cases concerning the voluntariness of waivers, that the use of the BOP’s power to
withhold privileges amounts to impermissible coercion or duress. Id.; see also Pl.’s
Resp. to Def.’s Supp’l Br. (Pl.’s Supp’l Resp.) at 4—7. The key language that Mr.
Salter relies upon comes from an 1877 Supreme Court opinion:

To constitute the coercion or duress which will be regarded as
sufficient to make a payment involuntary . . . there must be some
actual or threatened exercise of power possessed, or believed to be
possessed, by the party exacting or receiving the payment over the
person or property of another, from which the latter has no other
means of immediate relief than by making the payment.

Radich v. Hutchins, 95 US. 210, 213 (1877); see Pl.’s Supp’l Resp. at 4 (quoting
Radich); Compl. at 9 (quoting Ingram 1). Lewis, 37 F.2d 259, 264 (10th Cir. 1930

(quoting Radich, 95 US. at 213)).

In its motion for summary judgment, the government counters that the IFRP
has been universally upheld when challenged, although this is usually in the
context of a due process claim. See Def.’s Mot. at 10—11 (citing, inter alia, Matheny
v. Morrison, 307 F.3d 709, 712 (8th Cir. 2002), Johnpoll v. Thornburgh, 898 F.2d
10 The Court notes that Mr. Salter’s well researched and cogently written

submissions were of a much higher quality than is typical for pro se litigants.
Indeed, he succeeded in defeating the government’s motion to dismiss the case. See
Salter v. United States, No. 10-318, 2011 WL 6890645, at *2 (Fed. Cl. Dec. 29, 2011).

11 Although one cannot tell from the copy of the OLC memorandum submitted by
plaintiff due to the absence of nearly an entire paragraph, the referenced opinion
was a memorandum attached to a letter to the Comptroller General dated August
23, 1968. See Fiduciary Obligations Re: Bureau of Prisons Commissary Fund, 19
Op. O.L.C. 127, 128 (1995).

 8 :29..-

849, 851 (2d Cir. 1990), and James 1). Quinlan, 866 F.2d 627, 630 (3d Cir. 1989)).
The Third Circuit, for instance, after noting that even “inmates’ constitutional
rights may be impinged by a prison regulation if it is reasonably related to
legitimate penological interests,” James, 866 F.2d at 630 (citing Turner 1). Saﬂey,
482 US. 78, 107 (1987)), found that the IFRP “would appear to be reasonably
related to a legitimate penological interest in encouraging inmates to rehabilitate
themselves by developing a sense of financial responsibility,” id. Similarly, the
Second Circuit has held that “the IFRP program serves valid penological interests.”
Johnpoll, 898 F.2d at 851.

After the Court requested further briefing on what constitutes coercion or
duress in breach of the fiduciary duties owed by a trustee to a beneficiary, see Order
(Oct. 26, 2012), the government filed a supplemental brief discussing case law from
our court, the Federal Circuit, and the mutual predecessor of both, the Court of
Claims, see Def.’s Supp’l Br. at 1—4. These opinions concerned the voluntariness of
waivers, releases, and other agreements generally, rather than pressure applied to
a beneficiary by a trustee. In the one case involving a trust, a mother who created
the trust for her adopted children threatened to disinherit one financially
irresponsible son  the plaintiff in that case  unless he agreed to transfer his
interests to another trust set up for the benefit of his family. Carpenter U. United
States, 4 Cl. Ct. 705, 708—12 (1984), aff’d 790 F.2d 91 (Fed. Cir. 1986). Our court
found no coercion, duress, or undue influence as a matter of law, id. at 720, since
“plaintiffs mother had a legal right to disinherit him and withdraw her financial
assistance” and “[t]hreats to do what one has a right to do, are not coercion or
duress unless such actions are deemed to violate fundamental notions of fair
dealing,” id. at 719 (citing Sys. Tech. Assocs., Inc. v. United States, 699 F.2d 1383,
1387—88 (Fed. Cir. 1983)). Those fundamental notions were “certainly” not violated
when his “mother was attempting to ensure the financial stability of [plaintiffs]
family.” Id.

The other opinions cited by the government, most of which were relied upon
in Carpenter, 4 Cl. Ct. at 718—19, discuss in other contexts whether an agreement
was the product of coercion or duress. In a case concerning the voluntariness of a
tax payment, the Court of Claims explained, “‘it is only the threat of a wrongful or
unlawful act that may constitute duress.’” Collins 12. United States, 209 Ct. Cl. 413,
421—22 (1976) (quoting Beatty v. United States, 144 Ct. Cl. 203, 206 (1958)). That
opinion cited an earlier case which considered a sale of land to the federal
government and held: “It is not duress for a party to do or threaten to do what it has
a legal right to do.” Beatty v. United States, 144 Ct. Cl. 203, 207 (1958). And in a
case involving a contract modification, the Court of Claims held that “[s]ome
wrongful conduct must be shown, to shift to defendant the responsibility for
bargains made by plaintiff under the stress of financial necessity.” La Crosse
Garment Mfg. Co. v. United States, 193 Ct. Cl. 168, 177 (1970); see also Johnson,
Drake & Piper, Inc. v. United States, 209 Ct. Cl. 313, 322 (1976).

-9-

The government added to these cases a Ninth Circuit opinion which found
that the adverse consequences of non-participation did not render an inmate’s IFRP
agreement involuntary. Def.’s Supp’l Br. at 3 (discussing United States v. Lemoine,
546 F.3d 1042, 1049—50 (9th Cir. 2008)). That court explained, “[t]he use of
incentives to encourage compliance in a rehabilitative program does not render it
unconstitutional or unlawful, however.” Lemoine, 546 F.3d at 1049 (citing McKune
v. Lile, 536 U.S. 24, 39 (2002)). The Ninth Circuit determined that an inmate “had
no entitlement, constitutional or otherwise, to any of the benefits” at issue. Id.

Plaintiff responded that the cases cited by the government did not concern
the fiduciary duties that a trustee owes a beneficiary, see Pl.’s Supp’l Resp. at 1—3,
and characterized defendant’s argument as an “attempt[] to dilute the fiduciary
relationship to that of a commercial transaction,” id. at 3.12 He then quoted from an
opinion from New York’s highest court, written by its then-Chief Judge Benjamin
Cardozo, which concerned the duties two members in a joint venture owe each
other. Id. at 4 (citing Meinhard 0. Salmon, 249 N.Y. 458 (1928)). That court
described “the level of conduct for fiduciaries” as being “at a level higher than that
trodden by the crowd,” and explained: “Many forms of conduct permissible in a
workaday world for those acting at arm’s length, are forbidden to those bound by
fiduciary ties. A trustee is held to something stricter than the morals of the market
place.” Meinhard, 249 N.Y. at 464. Mister Salter argued that the Supreme Court’s
Radich decision, noted above, reﬂects “[t]hese heightened standards,” Pl.’s Supp’l
Br. at 4, in defining “coercion and duress” as the use of “power possessed . . . over
the person or property of another” when there is “no other means of immediate
relief than by making the payment.” Radich, 95 U.S. at 213.

But Radich did not involve a trust or other fiduciary relationship, and
instead concerned the claim of a cotton exporter that he was coerced into paying
Confederate officials (in cash and kind) for an export permit. Id. at 212. The
Supreme Court found his transaction to be voluntary, as the seizure of his wares
was not threatened. Id. at 212—13. Plaintiff cited another Supreme Court case for
the propositions that when duress is “sufficient to inﬂuence the apprehensions and
conduct of a prudent business man, payment wrongfully induced” is not voluntary,
and that duress “exerted by one clothed with official authority” requires “less
evidence of compulsion or pressure.” Pl.’s Supp’l Br. at 5 (quoting Robertson U.
Frank Bros. Co., 132 U.S. 17, 23 (1889)). But the latter point was justified by the
prima facie presence of such things as exactions of “illegal fees” or “excessive
charges,” and the case concerned not fiduciary responsibilities, but rather an
importer acquiescing in overvaluations by a customs officer “to avoid an onerous

12 The Court notes that only two of the cases discussed by Mr. Salter in his
response  Meinhard 0. Salmon, 249 NY. 458 (1928) and Ingram 0. Lewis, 37 F.2d
259 (10th Cir. 1930)  concerned a fiduciary relationship. See Pl.’s Supp’l Resp. at

4—7.

 

-10-